        Case 4:20-cr-00026-CDL-MSH Document 20 Filed 10/29/20 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF GEORGIA
                      COLUMBUS DIVISION

UNITED STATES OF AMERICA                  : CRIMINAL NUMBER: 4:20-CR-26 (CDL)
                                          :
        v.                                :
                                          :
WALTER L. HILLMAN                         :
_______________________________           :

                      CONSENT ORDER FOR CONTINUANCE

        The defendant in the above-styled case was indicted on August 18, 2020, and

arraigned on October 26, 2020. A Pretrial Conference is scheduled for November 17,

2020.

        In this case, the Government has represented to the Court that the parties are

requesting additional time to conduct pretrial negotiations and discovery.            The

Defendant has been released on pretrial bond and consents to the continuance of this

case until the Court’s March 2021 trial term.

        Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be

continued hereafter to the Court’s March, 2021 term, and that the Speedy Trial

deadline for the trial in this matter imposed by 18 U.S.C. Sect. 3161(c)(1) be extended

to that time.

        It is also ORDERED that the previously scheduled Pretrial Conference set for

November 17, 2020, is cancelled.

        It is the Court’s finding that the ends of justice [18 U.S.C. Sect. 3161(h)(8)(A)]

served by the granting of this continuance outweigh the best interests of the public
      Case 4:20-cr-00026-CDL-MSH Document 20 Filed 10/29/20 Page 2 of 2




and the defendant in a speedy trial for the reason that failure to grant such

continuance could result in a miscarriage of justice [18 U.S.C. Sect. 3161(h)(8)(B)(i)];

and the failure to grant such continuance would deny counsel for the defendant and

the government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence [18 U.S.C. Sect. (h)(8)(B)(iv)].



      SO ORDERED, this 29th day of October, 2020.



                                         S/Clay D. Land
                                         CLAY D. LAND
                                         UNITED STATES DISTRICT JUDGE
